Title: From George Washington to William Richardson Davie, 24 October 1798
From: Washington, George
To: Davie, William Richardson



Sir,
Mount Vernon 24th Octr 1798

I am not informed of the cause, or causes which have impeded the appointment of the Regimental Officers agreeably to the Act “To augment the Army of the United States, and for other purposes.” The want of which has, of course (unpropitiously it is to be feared) retarded the Recruiting Service; nor do I know that any plan is yet adopted to effect either of these purposes.
But the Secretary of War having suggested to me, that it was probable four of the twelve Regiments of Infantry, and the six Troops of Light Dragoons would be raised in the states south of the Potomac, including Kentucky and Tennessee, and requesting me to give him assistance in selecting proper Characters for Officers in the different grades therefor, I know of no expedient so likely to give it efficiency as to call upon the General Officers in each State, lately nominated by the President, for their aid. The presumption being, that the Reputation of the Army, in which they may have to act a conspicuous part, and their own honor and responsibility will put them above local attachments, and selfinterested views, and, consequently, produce more circumspection in the selection of fit and proper Characters for Officers, than is likely to be obtained by any other means.
It is on this ground I have taken the liberty to address you, and hope for an excuse.
Pursuing the principle, by which the Secretary of War seems to have been governed, about a Regiment of Infantry and a Troop of Dragoons would fall to the lot of No. Carolina and Tennessee; say, nine Companies of the first and the Company of Dragoons to the former, and a Company of Infantry to the latter.
To assist you as much as is in my power, in the accomplishment of this work, I enclose you a list of all the field Officers of the No. Carolina line, who served to the close of the Revolutionary war—and a list of the present Applicants for Commissions; designating their places of residence, the Rank they solicit, and by whom recommended or brought forward.

My Opinion is, that in making a selection of the field Officers, an entire range of the State should be taken; but in the Company Officers, regard should be had to distribution; as well for the purpose of facilitating the Recruiting Service, as for other considerations: and, where Officers of celebrity in the Revolutionary Army can be obtained; who are yet in the prime of life, habituated to no bad courses—and well disposed, that a preference ought to be given to them. Next to these, gentlemen of Character, liberal Education, and, as far as the fact can be ascertained from inexperience, men who will face danger in any shape it can appear; for if we have a land war, it will be sharp and severe. I must beg leave to add, that all violent opposers of the Government, and French Partisans should be avoided; or they will disseminate the poison of their principles in the Army, and split, what ought to be a band of brothers, into Parties.
As this Application is hypothetical, (no decided plan being formed) you will please to consider it, and the contents of this letter, in all its parts, as given in confidence. The papers you will be so good as to return, with the selection of Officers for the Troops I have mentioned, for the States of North Carolina and Tennessee; and, for a very particular reason, the sooner it could be done and sent to me, the more agreeable it would be.
It might not be amiss to set down the names of more Officers, of each Grade, than are really wanting for the Regiment and Troop; but that I may know the estimation in which they stand, you will be pleased to place those of each grade numerically. With very great Esteem, I am, Sir, Your most Obedt Hble Servt

Go: Washington

